In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Costello, J.), dated May 15, 2008, as granted that branch of the renewed motion of the defendant Coram Materials Corp. which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
Although the defendant Coram Materials Corp. moved for summary judgment dismissing the complaint insofar as asserted against it based only on the General Obligations Law, upon our authority to search the record (see CPLR 3212 [b]; Dunham v Hilco Constr. Co., 89 NY2d 425, 429-430 [1996]) and for the reasons stated in our decision and order on the companion appeal (see Morales v Coram Materials Corp., 64 AD3d 756 [2009] [decided herewith]), we affirm the dismissal of the complaint insofar as asserted against Coram Materials Corp.
In light of the foregoing determination, the parties’ remaining contentions have been rendered academic. Skelos, J.P., Fisher, Leventhal and Lott, JJ., concur.